Title: Thomas Jefferson to John Adams, 11 May 1786
From: Jefferson, Thomas
To: Adams, John


          
            
              Dear Sir
            
            

              Paris

              May 11. 1786
            
          

          I do myself the honour of inclosing to you letters which came to
            hand last night from mr[expansion sign] Lamb, mr[expansion sign] Carmichael and
            mr[expansion sign] Barclay. by these you will perceive that our peace is not to be
            purchased at Algiers but at a price far beyond our powers. what that would be indeed
            mr[expansion sign] Lamb does not say, nor probably knows. but as he knew our ultimatum,
            we are to suppose from his letter that it would be a price infinitely beyond that. a
            reference to Congress seems hereon to be necessary. till that can be obtained mr Lambe
            must be idle at Algiers, Carthagena or elsewhere. would he not be better employed in
            going to Congress? they would be able to draw from him & mr[expansion sign]
            Randall the information necessary to determine what they will do. and if they determine
            to negotiate, they can reappoint the same, or appoint a new negotiator, according to the
            opinion they shall form on their examination. I suggest this to you as my first
            thoughts; an ultimate opinion should not be formed till we see mr[expansion sign]
            Randall, who may be shortly expected. in the mean time, should an opportunity occur,
            favour me with your ideas hereon that we may be maturing our opinions. I send copies of
            these three letters to mr[expansion sign] Jay by the packet which sails from l’Orient
            the 1st. day of the next month.
          On my return to Paris the Imperial ambassador informed me he had
            received full powers for treating with us. I repeated to him the information that ours
            would expire the 12tth. of this month. he said he supposed
            Congress would have no objections to renew them, proposed that I should write to them on
            the subject, and in the mean time desired our project and observed that we might be
            proceeding to arrange the treaty, so as that it should be ready for signature on the
            arrival of our powers. I gave him a copy of our project, in which, taking the Danish one
            for the ground work, I made the alterations noted on the within paper: being such as had
            occurred & met our approbation during the Prussian Tuscan & Portuguese
            negotiations. I write to Congress an information of what has passed, and in the mean
            time shall take no other step till you favor me with your opinion whether we should
            proceed to prepare terms according to Count Merci’s proposition.
          I inclose you a copy of the queries of which I had put an illegible
            one into your hands when in London.
          I beg to leave to present my most friendly respects to the ladies,
            and to yourself assurances of the esteem with which I have the honor to be Dear Sir your
            most obedient and most humble servant
          
            
              Th:Jefferson
            
          
        